Citation Nr: 0405680	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  98-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945, January 1948 to July 1963, and from July 1966 to July 
1968.  He died in March 1997, and the appellant in this case 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of October 1997, 
which denied service connection for the cause of the 
veteran's death, which is being claimed for the purpose of 
establishing eligibility for Dependency and Indemnity 
Compensation (DIC).  [The RO also denied eligibility for 
Chapter 35 Survivors' and Dependents' Educational Assistance.  
However, the appellant never claimed or appealed for such 
educational benefits.  Moreover, Chapter 35 eligibility is 
automatically established by a finding of service connection 
for the cause of a veteran's death.  Thus the Board finds 
that there is no pending separate appellate issue of 
entitlement to Chapter 35 educational benefits.]

In a decision dated in January 2000, the Board denied the 
appeal.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims, and a March 2001 Court order 
granted a motion filed by the VA Secretary to vacate and 
remand the Board decision.  In March 2003, the Board remanded 
the case to the RO for additional action.  




FINDINGS OF FACT

The primary cause of the veteran's death, years after 
service, was non-service-connected chronic obstructive 
pulmonary disease (COPD).  However, his service-connected 
heart disease significantly contributed to death in that it 
impaired his health to an extent to render him materially 
less capable of resisting the effects of the primary cause of 
death.


CONCLUSION OF LAW

A service-connected disability substantially or materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1941 to December 
1945, January 1948 to July 1963, and from July 1966 to July 
1968.  He retired from service based on over 20 years of 
active duty.  Prior to his death, service connection was 
established for organic heart disease (rated 60 percent 
disabling), duodenal ulcer disease (rated 10 percent); and 
right arm burn scar (rated 0 percent).  

Service medical records reveal treatment for the established 
service-connected conditions, including heart disease.  

Service medical records do not show chronic lung disease, 
including COPD.  A chronic lung disorder is first shown many 
years after service.

Subsequent to service, the veteran was hospitalized from 
September to October 1979 for evaluation and treatment of 
wheezing spells.  He had had an attack of dyspnea in March 
1979, and had been unable to perform his work since then.  On 
examination, wheezing and panting were noted.  A chest X-ray 
was normal.  The final diagnosis was COPD with emphysematous 
and bronchitic components.  

A number of later records refer to COPD, a heart condition, 
and other ailments.  For example, in June 1986, the veteran 
was hospitalized with chest pain, dyspnea, and diaphoresis.  
He was having very frequent premature ventricular 
contractions on admission.  An electrocardiogram was 
suggestive of right atrial enlargement and right ventricular 
enlargement.  However, a chest X-ray showed a normal sized 
heart, and changes of obstructive lung disease.  It was felt 
that the veteran's chest pain was due to his frequent 
ventricular ectopic activity.  Treatment with medication 
resulted in a marked diminution in the frequency of the 
premature ventricular contractions.  The final impression was 
ventricular bigeminy with frequent pairing of premature 
ventricular contractions, secondary chest pain, hypokalemia, 
COPD, and possible arteriosclerotic heart disease.  

The veteran was hospitalized in July 1986, again with chest 
pain, which responded to nitroglycerin.  A chest X-ray showed 
a normal sized heart, and clear lung fields.  An 
electrocardiogram was suggestive of right atrial enlargement 
and right ventricular enlargement.  A follow-up 
electrocardiogram was suggestive of an acute ischemic 
process.  It was noted that two days after admission he was 
encouraged to ambulate, which he did very little at home due 
to his lung disease.  His chest pain was noted to be 
atypical, but the relief with nitroglycerin and 
electrocardiogram findings supported an impression of angina.  
The final impression was unstable angina, improved, 
atherosclerotic heart disease, and COPD.  

An electrocardiogram obtained in connection with a VA 
examination in October 1986 showed normal sinus rhythm with 
frequent premature ventricular complexes; right atrial 
enlargement; and pulmonary disease pattern.  On examination, 
it was noted that the heart was not enlarged clinically.  The 
tones were distant, the rhythm was regular, without murmur.  
The pulse was irregular.  The final diagnosis was severe 
COPD, and arteriosclerotic heart disease, coronary 
arteriosclerosis, anginal syndrome, compensated class 3C.

VA electrocardiograms in January 1987 and April 1988 include 
a notation of pulmonary disease pattern.  

Subsequent VA and private records show the veteran's 
treatment for increasingly severe COPD.  Also noted were 
premature ventricular contractions.  In August 1991 it was 
noted that he had COPD, with a history of hypertension, 
asymptomatic premature ventricular contractions, and a 
negative history for coronary artery disease.  

The discharge summary from a hospitalization from January to 
February 1996 at Central Arkansas Hospital indicates that an 
electrocardiogram showed sinus tachycardia with frequent 
PVC's, right atrial enlargement, and non-specific S-T and T-
wave changes.  However, treatment during this admission 
primarily was for COPD.  Another hospitalization in that 
facility in June 1996 was likewise for treatment of severe 
COPD, although, again, electrocardiogram abnormalities were 
noted.  

In January 1997, the veteran was hospitalized with pneumonia, 
atelectasis, severe COPD, exacerbated, dehydration, and 
diarrhea.  On admission, physical examination findings 
included irregular rate and rhythm of the heart.  He was thin 
and emaciated, but refused tube feeding.  He was thought to 
be terminal, and he was discharged to home.  Among the many 
discharge medications were those for cardiovascular problems, 
such as a nitroglycerin patch.

Later medical notes from home health care workers show the 
veteran's primary problem at home was the terminal COPD, 
although he also took medication such as a daily nitro patch 
for his heart condition.  

The veteran died at home in March 1997, and on that same day 
the coroner filed a routine investigation report.  It was 
noted the veteran had been under treatment by Dr. Ransom, 
weighed 80 pounds, died during the night of natural causes, 
and no autopsy was to be conducted.  In his report, the 
coroner listed the suspected cause of death as emphysema and 
COPD which reportedly was of years duration.  

In a subsequent statement in relation to her claim, the 
appellant pointed out that the coroner in her state is not a 
medical doctor, does not determine the cause of a death, and 
only pronounces death.

According to the death certificate, the veteran died in March 
1997, at the age of 74, of COPD, said to be of years 
duration.  No contributing causes of death were listed.  

In an April 1998 statement, Dr. Ransom (who had treated the 
veteran) stated that the primary cause of death was COPD.  He 
noted that the veteran died in his home and it was impossible 
to tell the exact cause of death, but it was his opinion the 
cause of death was related to the chronic pulmonary disease 
since he had a long history of this.  In a December 1998 
statement, Dr. Ransom wrote that the veteran had severe COPD, 
which he believed most likely caused his death.  He noted 
that it was possible that he could have died from other 
causes such as heart problems.  

At a December 1998 RO hearing, the appellant and her son 
provided testimony.  It was essentially argued that the 
veteran's service-connected heart disease contributed to 
death, even if non-service-connected COPD was a primary cause 
of death.

In a letter dated in August 2001, a registered nurse wrote 
that the veteran had been hospitalized numerous times, and 
had been a patient of Dr. Ransom.  She said that it had been 
documented on at least three occasions that he did have 
coronary atherosclerosis along with congestive heart failure, 
and questionable cardiomegaly, in July 1993, February 1995, 
and June 1996.  She said that it was also documented that he 
had longstanding hypertension.  She said that several chest 
X-rays confirmed atherosclerotic disease of the aorta, and a 
tortuous and dilated aorta.  She said that because of these 
findings along with congestive heart failure (CHF), the fluid 
in the lungs from congestive heart failure, COPD, certainly 
can exacerbate the CHF symptoms by bronchial spasms which 
could lead to arrhythmias.  He was on several cardiac 
medications, she noted.  

In an October 2002 opinion by a doctor of the Veterans Health 
Administration, the doctor said he reviewed the claims file 
and could find no clear evidence that the veteran had organic 
heart disease.  He noted that the veteran was diagnosed in 
service with organic heart disease on the basis of premature 
ventricular contractions with T-wave abnormalities.  The 
doctor noted that medical literature since that time 
indicates that premature ventricular contractions, alone, are 
not evidence of organic heart disease.  He also noted that 
when hospitalized in 1985 for COPD, the premature ventricular 
contractions were noted and felt to be benign.  During 
hospitalization in White County Hospital in 1986, minor T-
wave abnormalities disappeared during the hospitalization.  
He felt that although a diagnosis of unstable angina and 
arteriosclerotic cardiovascular disease was made, the 
evidence to support the diagnosis was very weak, and no other 
evidence of records supported such a diagnosis.  The doctor 
concluded that because there was no clear evidence of organic 
heart disease in the record, the veteran's service-connected 
heart disability did not cause, contribute to cause, combine 
with another disability to cause, or lend assistance to the 
veteran's death.  He noted that the main clinical problem was 
COPD.  In summary, he said that the coroner's diagnosis was 
COPD as the cause of death, and there was no evidence in the 
file that would indicate differently.  

Analysis

The veteran's widow (the appellant) claims service connection 
for the cause of the veteran's death, in order to establish 
entitlement to DIC benefits.  The file shows adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The evidence shows the veteran served on active duty for over 
20 years, finally retiring from the military in 1968.  He was 
service-connected for multiple conditions, most notably heart 
disease which was rated 60 percent.  He died in 1997 from 
COPD, and the evidence indicates that this lung condition 
began many years after service, was not caused by any 
incident of service, and thus must be classified as being 
non-service-connected.  The appellant maintains that service 
connection for the cause of the veteran's death is still 
warranted, from the standpoint that service-connected heart 
disease contributed to death.  

The Board notes that the 2002 VA medical opinion is against 
the proposition that the veteran's heart disease played a 
significant role in his death.  However, the probative value 
of this medical opinion is lessened by the fact that the 
doctor was limited in the number of treatment records subject 
to review.  The VA doctor stated there was no clear evidence 
that the veteran had organic heart disease.  Yet medical 
records from primary care clinicians (who had the advantage 
of actually examining the veteran and viewing test results in 
his chart) show the veteran was in fact under treatment for 
diagnosed heart disease up until the time of his death in 
1997.  Such is well summarized in the 2001 letter from a 
nurse who worked with Dr. Ransom in treating the veteran, and 
it is also shown in some of the treatment records from the 
time just befoe the veteran's death (including last 
hospitalization and then home health care records).  

So, while the primary cause of the veteran's death was non-
service-connected COPD, he also had coexisting service-
connected heart disease which may well have played a 
contributory role in death.  The heart disease carried a 
compensation rating of 60 percent, reflecting substantial 
disability as might render the veteran unable to resist the 
effects of the lung disease which was the primary cause of 
death.  The exact final events of death are not well 
documented in this case, as the veteran (being in a terminal 
stage of COPD) died at his home, no autopsy was performed, 
and the coroner (who apparently is not a doctor) was not in a 
position to comment on the role of heart disease.  

The Board has given sympathetic consideration to the claim, 
with regard to the question of whether service-connected 
heart disease was a contributory cause of the veteran's 
death.  The service-connected heart disease had existed for 
years prior to his death, involved a vital organ, and was a 
coexisting disability at the time of death primarily caused 
by non-service-connected COPD.  There appears to be a 
substantial chance that the veteran would have been more 
successful in resisting the effects of the COPD, and his life 
would have been prolonged, if it were not for the effects of 
his heart disease.  From a liberal view of the evidence, it 
may be said that the service-connected heart disease 
contributed to the veteran's death in that it impaired his 
health to an extent as to render him materially less capable 
of resisting the effects of the non-service-connected lung 
disease which was the primary cause of death.  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that such is the case.  

The Board concludes that service-connected heart disease 
substantially or materially contributed to the veteran's 
death.  Thus the criteria for service connection for the 
cause of death are met, and the appellant is entitled to DIC.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



